Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 1 of 18



 2$JJ13!ifiali(ï:11k1rk$(L*
                          .t)$h:1)l:tilhltlj-'ç-t)lk:k)l!tb!!efhr011,f:l'ft$:lçkïtbsN)tôsçrt;tïî31h!c!v1krkïlhs

                                                                     lTE                    T TE S                lST           CT                   T
                                                                                                  fbrthc
                                                                                       Southernrlistrictof1-lorida

                             UnitcdStatesof-A l
                                              nerica
                                                   V.                                                                                                          .-
                                                                                                                                                                                                     >


                           YASHICA SHEREA BAIN.                                                                     casexo.A -/ga z -

                                                                                        CR IM INA L CO M PLAINT

                1,tlle complaillantin tlliscase,statethatthe followillg istrtleto thebcstofmy knowledgeand belicf.
O1,oraboutthedalets)of- May22,2020-Aggust14,2020 iIètllecotlllty of                                 ..                                                        Bqqlprd         . .. . .   .       intl'
                                                                                                                                                                                                     le
   :r:
     ?.
      p,
       tt):-m-.--
                .-.. Districtof Flotidg- --,.
                                            -
                                            ..-.,lhcdefendantts)violated:         .



                    Codec
                        vt?c//tlp                                                                                       Ojhmse.
                                                                                                                              D(?;'
                                                                                                                                  cr#J//cp7
W ire Fraud                                                                   18 U .S.
                                                                                     C.jj 1343,2
BankFraud                                                                    18U.S.C.jû1344,2
Conspiracy/attempttocommitwire                                               18U.S.C j1349
fraud and bankfraud



               Thiscriluinalcomplailltisbastd onthesefacts:

SEE AU ACHED AFFIDAVIT.



               W Contintledontheattachedsheet.


                                                                                                                                             (7t????/J/t?illclt'p'A'&igtlzltl4t-e

                                                                                                                   -...-..- .- .-   4A-:ea!ri
                                                                                                                                            zJio-i
                                                                                                                                                 ttla-spp-
                                                                                                                                                         qi
                                                                                                                                                          -4-l
                                                                                                                                                             -Ag.
                                                                                                                                                                v.
                                                                                                                                                                 nl,J.B.
                                                                                                                                                                       $rç1.
                                                                                                                                                                           ---.
                                                                                                                                                                              ..-..          .
                                                                                                                                              Pt-iltledplz'
                                                                                                                                                          z/pt?t??lf/title
Attested to by theapplicantin accordancew ith the
requirelnentsofFed.R.Crim.P,4.1by telephone.

Date:                     94/.
                            .16/2021
                                                                                                                                                 l?k#gr's,$./g??t'
                                                                                                                                                                 7?s//'(?

Cityandstate:                                       fprl-t-audqfdale,Upridq
                                                        -                                                 -..-.
                                                                                                              .          Upn.q2!ricKMs-Hu%=k-
                                                                                                                                            q4:4.1rM!> MagistrateJuds:                               ......
                                                                                                                                              l>l-ilïtçt6/??t???pec?/7t/tit/tr
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 2 of 18




                                             A FFIDAV IT

           1,Beatriz Feito,being firstduly sw orn,hereby depose and state asfollow s:

                         IN TRO DU CTIO N AN D AG ENT BAC KG RO U ND

                   I m ake this Affidavit in suppol'
                                                   t of a crim inal com plaint charging YASHICA

    SHEREA BAIN ('IBAIN''or (ûllefendant''),with wirc fraud,bank fraud,and attempt and
    conspiracytocommitwirefraudandbankfraud,inviolationofl8U.S.C.jj1343,l344,1349,
    and 2,from on oraboutM ay 22,2020,to atIeaston oraboutA ugust l4,2020,in the Southern

    DistrictofFlorida,and elsewhere(theçûl-argetOffenses'').
                   Defendanthasparticipated in a conspiracy and schem e to obtain by fraud m illions

    of dollars in forgivable loans through the Paycheck Protection Program (%1PPP'') and other
    governm entprogram s. Defendantcom m itted the TargetOffensesw ith a person now cooperating

    with the investigation ('CCHS 25')and others. Defendantobtained a fraudulentPPP loan forher
    own company, M icroblading Brow Studio, LLC (-'M BS''),with CHS 2 providing falsified
    docum ents and subm itting the application on Defendant'sbehalfin exchange fora kickback from

    the loan proceeds. To intlate the size ofthese PPP Ioans,and the corresponding kickbacks,the

    conspirators relied on a variety of false statem ents, including by subm itting falsified bank

    statem entsand payrolltax form s. Forexample,the conspirators used nearly identicalversionsof

    the sam efabricated bank statem ents,recycled in the PPP applicationsform ultiple com panies,w ith

    m inorchanges.

                   The conspirators in the schem e planned or prepared at Ieast 90 fraudulent

    applications,m ostofw hich were subm itted. Based on the evidence investigators have review ed

    to date,CHS 2,Defendant,and theirco-conspiratorsapplied forPPP Ioansthataretogetherworth

    morethan $34 m illion,with atIeastapproximately 42 ofthose loansapproved and funded fora
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 3 of 18




    totalofapproximately $I7.6 million. Certain ofthose Ioan recipientsthen wired a kickback of
    varying am ounts, often approxim ately 25% of the fraudulent loan proceeds, to an account

    controlled by CH S 2.

                  lam a SpecialAgentw ith the U nited States Departm entofthe Treasury,lnternal

    RevenueService,CriminalInvestigation(-klRS-CI'')andhavebeenemployedinthiscapacitysince
    January 2019. Iam presently assigned to the M iam iField Office. M y duties as a SpecialA gent

    includetheinvestigationofpossiblecriminalviolationsoftheInternalRevenueCode(Title26of
    theUnitedStatesCode),theBankSecrecyAct(Title31oftheUnitedStatesCode),andtheMoney
    Laundering Statutes (Title l8 of the United States Code).l graduated from the Criminal
    InvestigatorTraining Program atthe FederalLaw Enforcem entTraining Centerin M ay 2019 and

    the Special Agent Investigative Techniques program at the National Crim inal Investigation

    Training Academ y in August2019.ln these tw o program s,Istudied a variety oflaw enforcem ent

    tactics and crim inalinvestigatortechniques relating to tax and financialcrim es. Since becom ing

    an IRS-CISpecialA gent,Ihave personally investigated and assisted in investigationsrelating to

    the InternalRevenue Lawsand financialcrim es. Recently,lhave been assigned to w ork w ith the

    U .S.Departm entofJustice and otherlaw enforcem entpartners,including the FederalBureau of

    Investigation and the Sm allBusiness Adm inistration Office of InspectorG eneral,to investigate

    possible fraud associated w ith the stim ulus and econom ic assistance program s created by the

    federalgovernm entin response to the COV ID-I9 pandem ic.

                  The facts in this A ffidavitcom e from m y personalobservations,m y training and

    experience,and inform ation obtained from otherm em bersof1aw enforcem entand from w itnesses.




                                              Page 2 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 4 of 18




    This Affidavitis intended to show m erely thatthere is sufficientprobable cause and does notset

    forth alIofm y know ledge aboutthism atter.l

                                         PRO BABLE CAU SE

    The Pavcheck Protection Prozram

           6.      TheCoronavirusAid,Relief,andEconomicSecurity(tECARES'')Actwasafederal
    Iaw enacted in or around M arch 2020 and designed to provide em ergency fsnancialassistance to

    the m illions of Am ericans who are suffering the econom ic effects caused by the COVID-l9

    pandem ic. One source ofreliefprovided by the CA RES Actwasthe authorization offorgivable

    loanstosmallbusinessesforjobretentionandcertainotherexpenses,throughaprogram referred
    toasthePaycheckProtectionProgram (iiPPP'').
                   ln order to obtain a PPP Ioan, a qualifying business subm itted a PPP loan

    application,w hich was signed by an authorized representative of the business. The PPP loan

    application required the business (through its authorized representative) to acknowledge the
    program rulesand m ake certain affirm ative certifications in orderto be eligible to obtain the PPP

    Ioan.InthePPP Ioan application(SmalIBusinessAdministration(tiSBA'')Form 2483),thesmall
    business(through itsauthorizedrepresentative)wasrequiredtoprovide,among otherthings,its:
    (a)averagem onthly payrollexpenses;and (b)numberofemployees. Thesefigureswere used to
    calculate the am ount of m oney the sm allbusiness was eligible to receive under the PPP. In

    addition,businesses applying fora PPP loan were required to provide docum entation contsrm ing

    theirpayrollexpenses.


    1      The conductand charges described in this Affidavitare partofa largerinvestigation that
    is being conducted in this District and elsew here. A s a result, not alInum bered sources and
    anonym ousindividualsand entitiesare described in every tsling. Ihave included in this Affidavit
    only those individualsand entitiesIhave deem ed necessary to explain theparticularfactssetforth
    here.


                                               Page 3 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 5 of 18




           8.     A PPP loan application was processed by a participating lender. If a PPP loan

    application w as approved,the participating lender funded the PPP Ioan using its ow n m onies.

    W hile itwas the participating lenderthatissued the PPP loan, the loan w as l00% guaranteed by

    the SBA . Data from the application,including inform ation aboutthe borrow er, the totalam ount

    ofthe loan,and thc listed num berofemployees,wastransm itted by the lenderto the SBA in the

    course ofprocessing the Ioan.

                  PPP loan proceeds were required to be used by the businesson certain perm issible

    expenses payrollcosts,intereston m ortgages,rent,and utilities. The PPP allowed the interest

    and principalon the PPP loan to be entirely forgiven ifthe business spentthe loan proceeds on

    these expense item sw ithin a designated period oftime and used a defined portion ofthe PPP Ioan

    proceeds on payrollexpenses.

    FinancialInstitutions

           10.    ThisAffidavitreferences Gnancialinstitutionsthatare headquartered in the United

    Statesand insured by the FederalDepositInsurance Corporation,including Bank 1,Bank 3,Bank

    5,Bank 6,and Bank 7.

    The Schem e to O btain FraudulentPPP Loans

                  On oraboutM ay l3,2020,Phillip J.Augustin (ikAugustin'')and CHS 2 worked
    togetherto subm ita fraudulentPPP loan application on behalfofa com pany owned by Augustin.

    Augustin submitted a PPP loan of $84,515 to a federally insured bank (hereinafteriiBank 39'),
    through a third-party company processor (hereinafter :kBank Processor l''). The application




                                             Page 4 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 6 of 18




    included bank statem entsthatareclearforgeries,and CHS 2 hasadm itted thatthe application was

    based on docum entsthathe falsified forA ugustin.z

                  Follow ing the successofthatinitialfraudulentPPP application,A ugustin and CHS

    2 began to w ork on obtaining m ore and Iarger PPP Ioans for Augustin's associates and others,

    gencrallyforseveralhundredthousanddollarsforeach Ioan,uptoasmuchasapproximately$1.24
    m illion. Based on the evidence investigators have reviewed so far, CH S 2 and Augustin

    collectively coordinated applicationsforPPP loansthataretogetherworth morethan $34 million

    dollars.TheevidencealsoshowsmanymorePPP Ioanswereattemptedbutrejectedbybanksor
    their partners,or were planned and prepared,but not subm itted before CHS 2's arrest. The

    evidence suggests that all or nearly aIl of those loan applications were fraudulent, including

    Defendant's loan application.

                  lnvestigators have obtained m any other PPP Ioan applications that CHS 2 has

    adm itted he subm itted aspartofthisscheme,based on falsified docum ents,and have also obtained

    draftdocum entsused orintended to be used in thoseapplicationsorothers. These applicationsalI

    follow the sam e pattern of fraud m any w ith obviously counterfeit February 2020 bank

    statements,and alIwith fabricated IRS Forms941(titled,tûEmployer'sQuarterly FederalTax
    Return'')withthesameindiciaoffraudfoundinAugustin'sinitialapplication butgenerallywith




           On June 25,2020,investigators arrested CHS 2 and anotherperson now cooperating w ith
    theinvestigation(ttCHS 3--)and executedsearchwarrantsattheirresidences.Followinghisarrest,
    CH S 2 chose to cooperate with the investigation in the hope ofobtaining favorable consideration
    in connection w ith hispending charges. CHS 2 w as interviewed on thatday,and hascontinued to
    cooperate w ith the investigation afterobtaining counsel. M ost of his statem ents related herein
    have been corroborated by records obtained from third parties or recovered from his electronic
    devices.


                                              Page 5 of 17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 7 of 18




    even larger intlated payrollnum bers,thus yielding m uch largerIoans.3 CHS 2 has explained to

    investigatorsthatthe fsgures in the Form s941 were the productofa formula thatallowed him to

    startw ith atargetIoan am ount,and then ètback into''thepayrollsgureson the form .He explained

    how he used Gguresthatwould produce an average m onthly payrollfor20l9 that, w hen m ultiplied

    by 2.5,would yield the requested Ioan amount. In turn,thc num ber of em ployees reported was

    chosen based on fictionalpayrollfigures,chosen to avoid an average em ployee salary thatm ight

    raise suspicion.

                  CH S 2 has also explained that he tried to use bank statem ents show ing thatthe

    com pany had a large balance. Because so few com panies had such a statem ent,and likely also

    because itwaseasierthan keeping track oftheirtrue statem ents,CHS 2 repeatedly subm itled near-

    replicas ofthe sam e falsified bank statements. ln particular,CH S 2 appearsto have recycled one

    statem enteach from Bank l, Bank 6,and Bank 7. In recycling a statem ent,CHS 2 generally

    changed only the account num ber and the account holder's nam e and address, such that each

    version ofthe statem enthad identicaltsgures and line item sthroughoutthe statem ent.

                  A review of recordsforbank accountscontrolled by CHS 2 at Bank 5 confsrm ed

    CHS 2's adm issions that he received num erous kickbacks,often of approxim ately 25% of the

    am ountof the loans,and thathe regularly wired Augustin a share ofthat kickback in the early

    stagesofthe schem e.CH S 2 explained thatthey were doing so m any loansby theend ofM ay that

    he changed course,instead w iring largerIum p sum s,collecting Augustin'ssharesofthe kickbacks

    form ultiple loansin one wire.



    3      Some loan applications also included voided checksthatappearto be falsified, such asa
    purported check from a bank (biBank 5'')thatappearsto havebeen produced on acomputerand,
    asthesubjectIineofan emailtransmitling thevoided checkread,iiconvertedto PDFg,1''rather
    than a scan ofan authentic check.


                                             Page 6 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 8 of 18




           16.    Investigatorsare stillreceiving and analyzing records,butbased on a prelim inary

    analysis,asofAugust3l,2020,investigatorshad identifiedatotalofapproximately$2,367,765.82
    in transfersto CH S 2'saccountsfrom entitiesthateach obtained a sizable PPP Ioan and thatw ere

    identified in the PPP files seized from CH S 2's and another co-conspirator's residences,    as

    describcd below--orfrom individuals associated w ith thosc entities.

                  The PPP loans identified above as im plicated in the foregoing kickback paym ents

    to CHS 2 represent only a fraction of the overallschem e. ln executing search w arrants atthe

    respective residences ofCHS 2 and CHS 3,federalagentsfound stacks ofpaperprinted outand

    organized by entity,containing an bsintake form ,''fabricated Form s 94l,or both for each entity.

    The intake form scontained Gelds forthe inform ation needed to fabricate the docum entsand t5ll

    outotheraspects ofthe PPP application:identifying inform ation aboutthe ownerand company,

    aswellasbank accountinform ation forreceiving the Ioan. A section atthe end m arked ''BELO W

    IS OFFICE USE ONLY''included blank fieldsforthe tiNumberofEmployeesl,l''EçMonthly
    PayrollExpenseg,l''and %'SBA Loan Pre-ApprovalAmount.'' Between CHS 2'sand CHS 3's
    residences,investigatorsseized paperfilesforPPP Ioan applicationsforapproxim ately 80 different

    entities.

                  Data obtained from the SBA show ed additional PPP Ioan applications from

    additional entities that text m essage and em ail records show had been referred to CH S 2 by

    mem bers ofthe conspiracy.

    The FraudulentPPP Loan Disbursed to M BS

            19.   According to Florida's Division ofCorporations website ($1Sunbiz''),M BS was
    established asa Florida lim ited Iiability com pany on oraboutFebruary 9,2017*
                                                                                 , BA IN islisted as

    oneofthe com pany'stw o m anagersand asthe registered agent;and the principaladdressofM BS

    is2501S.W .l01stA venue,Unit#106,M iramar,Florida 33025.

                                             Page 7 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 9 of 18




                  On or aboutM ay 23,2020,a PPP loan application and supporting docum ents on

    behalf of M BS w ere electronically subm itted, via interstate w ire, to Bank 3 through Bank

    Processor l. The Ioan application packageincluded,among otherdocuments:(1)fourpurported
    Forms94lforeach quarterof2019 inthenameofM BS;(2)apurported company bankstatement
    forM BS from Bank6;and(3)aBorrowerApplicationForm foraPPP loanrcqucstof$4l5,232
    forM BSbasedupon apurportedaveragemonthly payrollof$166,093for21employees(the'tPPP
    ApplicationForm'').4
                  The purported Form s 941 subm itted w ith M BS'S PPP loan application package

    show quarterly payrollofover$300,000 each quarter,and do notstatethe numberofemployees
    w ho w ere paid w ages. Thatquarterly payrollGgure yielded the PPP loan application's étAverage

    M onthly Payroll''tsgureof$166,093,which determ ined the $4l5,232 amountofthe loan. Each
    Form 94 l w as signed by hand w ith the nam e elYashica Bain''as the com pany owner,and also

    listed ûsYashica Bain''as the com pany'sdesignee and asa ispaid Preparer,''although BA IN isnot

    a paid tax preparer.s

                   The purported Form s 94 1 subm itted w ith M BS'S PPP loan application package

    follow the sam estyle and pattern,including the indicia offraud,asthe m any otherForm s94 lthat

    CHS 2 acknowledged thathe helped create and subm itin the course ofthe schem e,as described




    4     The PPP A pplication Form Iisted BA IN as the 100% ow ner of M BS,and also listed
    BAIN 'Saddressaslocated in M iam i,Florida.

    5      cHS 2 adm itted during interviews w ith law enforcementthatCHS 2 signed m any ofthe
    Form s 941 included in the PPP applications. W hen CH S 2 w as show n the four Form s 94l for
    M BS,CHS 2 adm itted thathe signed al1ofthem .


                                             Page 8 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 10 of 18




    above.6 M oreover, IRS recordsshow thatM BS did not,in fact,t5le any Form s941forany quarter

    of2019 orthe firstquarterof2020,and Florida Departm entofRevenue records show thatM BS

    did notreportany w agesorem ployees forthatsam e period.

           23.     The purported com pany bank statem ent for M BS subm itted w ith its PPP loan

    application package,w hich w as subm itled in electronic form atas a PD F,has indicia offorgcry.

    According to the PDF t5le kkproperties,'' the February 2020 statem ent was created using

    :IPDFFILLER,''aprogram used to editelectronicPDF files,and wasStm odified using i'
                                                                                     lkxt.''The

    m etadatashow sthatthe f5lew ascreated on M ay l4,2020,and m odified on M ay 23,2020.Further,

    the statem entisa recycled version ofthe sam efalsified Bank 6 statementused in otherfraudulent

    applicationssubm itted as pal4 ofthisschem e.

           24.     The PPP Application Form required the borrow er to electronically initialand/or

    sign (via Docusign,as explained below)a numberof ttcertifications,''including'
                                                                                 .(1)thatthe
    applicantbusiness w as in operation on February l5,2020,and had em ployees to whom itpaid

    salaries/payrolltaxesorpaid independentcontractors,asreportedon Formts)l099;(2)thatthe
    funds would be used to retain workers,m aintain payroll,orm ake m odgage/interesflease/utility


    6      Asnoted above, BAIN was listed asboth ow nerand paid preparer. DozensofotherForm s
    941 subm itted in this schem e evidence the sam e error. CH S 2 hasadm itted thatthese docum ents
    share that feature because he misunderstood the form, and he (or someone following his
    instructions)prepared theForms94latissue.Thecontentofthe formsalso indicatefalsification.
    M BS subm itted fouridentical94ls,dow n to the penny in reported figures. They also evidence a
    pattern ofpayrollspendingthatisIikely false:each ofthequartersshowssignificant(butidentical
    quarteroverquarter)increasesfrom the fsrstto second to third month ofthe quarter. Foreach
    identicalform ,the sam e figuresare reported forthe tax liability incurred in the firstm onth ofeach
    quarter,the same figure forthe second month ofeach quarter(increased substantially from the
    firstmonth),and the same fsgure forthethird month ofthe quarter(increased substantially from
    thesecondmonth).Theresultisthatthecompanyregortsaperfectlyrepeatingcycleofascending
    payrollcosts w ithin each quarter. CHS 2 has explalned thatthis wasdue to a form ula he used,
    allocating differentpercentagesofthe qtlarterly payrolltax liability to each m onth ofeach quarter.




                                               Page 9 of 17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 11 of 18




    paym ents asspecified by the PPP rule and thatunauthorized use could resultin chargesforfraud'
                                                                                                 ,

    and (3)thatthe information provided in theapplication,including in supporting documents,was
    -itrue and accurate in aII m aterial respects,'' and that m aking false statem ents could result in

    crim inalcharges. Each certification was electronically initialed E:YB,''the loan application was

     electronicallysigned,andtheprintednameontheloanapplicationwasdsYashicaBainl.l''
                   Thepromissorynote,IabeledatthetopùûpaycheckProtectionProgram Loanl,l''set
     forth theamountofthe loan ($415,232)and itsterms(including thatthe proceedscould only be
     used forbusiness purposes). The terms also specifsed thatthe borrower may apply for loan
     forgivenessonly in an am ountequalto thesum ofcertain specified costs:payrollcosts,intereston

     m ortgageobligations,rentobligations,and utility paym ents.Theprom issory notefurtherspecified

     that notm ore than 25% ofthe am ountof forgiveness could be attributable to non-payrollcosts.

     A dditionally,the prom issory note contained a lûltepresentations and W arranties''section f0rthe

     borrow er to acknowledge,am ong otherthings,that-çthe inform ation provided in allsupporting

     docum ents and form s to obtain this loan''were true and accurate. The prom issory note was

     electronicallysignedandtheprintednameonthepromissorynotewasisYashicaBaing.l''
            26.     Bank Processor 1's Internetprotocol(êûIP'') address records for the M BS loan
     application show thata computerwith an IP address (ending in 170)associated with CHS 2's
     residence in Broward County,Florida,logged into the M BS loan accounton or aboutM ay 23,

     2020,M ay 26,2020,M ay 28,2020,June 2,2020,and on June 8,2020. The session recordsalso

     revealthatacom puterwith IP address(ending in 99),an IP addressusedto accessBAIN 'Semail
     account(kkbrowpalacegs4@ gmail.com''),Iogged intotheM BS loanaccounttoview andsignthe
     PPP loan application on or about M ay 23,2020. Subsequently,on or about M ay 23,2020,a

     computerwith IP address(ending in 205),associated with a businessin M iramar,Florida,which



                                              Page 10 of 17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 12 of 18




    wasIocated nextdoorto M BS,logged into the M BS loan accountto view the PPP Ioanapplication.

    Iinterviewed theow nerofthisbusiness,and theow nerstated thathe/she know sBA IN ,thatBA IN

    visits the business,and that BA IN could have obtained the passw ord to the business' internet

    w irelessnetw ork som etim e in the lasttw o years.

           27.     Rccordsrcceived from Docusign indicated that,on oraboutM ay 23,2020,atl1:57

    a.m .(UTC),Bank Processor l sentthe PPP Application Form to the Docusign userçcYashica
    Bain''attheemailaddresskibrowpalacegs4@gmail.com.''Recordsobtainedfrom GoogleandT-
    M obile indicated that the phone num ber associated w ith this em ailaccountw as BA IN 'S phone

    number.?BAIN alsoprovidedtheemailaddressiibrowpalacegs4@gmail.com''toaco-conspirator
    who has separately been charged as partof the scheme,Keyaira Bostic (ûûBostic'')58 via text
    m essage when BAIN wasapplying forthe PPP loan on behalfofhercom pany M BS.

                   Based upon these records from Docusign,Google,and T-M obile,BAIN viewed

    the PPP Application Form onoraboutM ay23,2020,at11:58 a.m .(UTC),and BAIN signed the
    PPP ApplicationForm on oraboutM ay 23,2020,at1l:59a.m.(UTC)via amobiledeviceusing
    an IP addressending in 99.9




    1      ln addition, according to T-M obile records,the subscriber address for BA IN 'S phone
    num ber is a residentialand m ailing address Iocated in M iam i, Florida,which is also listed on
    BA IN 'S Florida Driver'sLicense.

    8      On Decem ber 8, 2020,Bostic was indicted in the Southern D istrictof Florida w ith w ire
    fraud,bank fraud,and conspiracy to com m itwire fraud and bank fraud forherrole in thisscheme.
    See Case N o.20-cr-60139-W PD.

           Asmentioned in paragraph 2l,thisIP address(ending in 99)isthesame IP addressused
    by a com puteron or aboutM ay 23,2020,to connectto BAIN 'S em ailaccount. In addition,the
    Docusign recordsretlectthatthe electronic signatureadopted forthe loan w asûûdrawn on devices''
    w hich indicates thatthe adopted signature w as m anually draw n by the signer. The otheroption
    available would have been to selectone of the predefsned styles from the Docusign program ,


                                               Page 11 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 13 of 18




                   Based on the representations m ade in the loan application paperw ork and

     supporting docum ents,the PPP loan application forM BS wasapproved,and on oraboutJune23,

     2020,Bank 3 wired approximately $4l5,232.00 in Ioan proceedsinto the M BS bank accountat
     Bank 4.

    Emails.TextM essazesandBankRecordsConfirm BAIN 'SKnowinzParticipation in theFraud
                  A s partof the investigation,law enforcem entobtained com m unications between

     Bostic and BA IN ,and between Bostic and CH S 2,including textm essages and emails. l have

     review ed a num berofthese com m unications,w hich discussed,am ong otherthings,the PPP loan

     forM BS. These com m unications occurred betw een on oraboutM ay 22,2020,and on orabout

     June 26,2020. Bostic com m unicated w ith BA IN atBA IN 'S phone num ber,954-668-6263,the

     sam e phone num berassociated with M BS.

                   lhave also review ed Bank 4 records forM BS and Bank 5 records fora com pany

     controlled by CHS 2,w hich confirm ed BA IN 'S receiptof the M BS PPP Ioan proceeds and the

     subsequentkickback paym entto CH S 2. Bank recordsshow thatM BS had an accountatBank 4

     ending in *7820 (-ûBank 4 *78205').A signaturecard forthe Bank 4 *7820 accountshowsthat
     BAIN opened theaccounton oraboutN ovem ber 14,2017,listed herposition aslûsigner,''and was

     one of two authorized signers forthe account.lo O n oraboutJune 23, 2020,the Bank 4 *7820

     accountreceived via bank wireapproximately $4l5,232 in loan proceedsfrom Bank 3 asaresult
     ofM BS'SfraudulentPPP loan application.

                   Text m essages and em ails between BA IN and Bostic show how they exchanged



     which would then populate the signature Iine with the bûpre-selected style.'' The D ocusign
     signature on the loan application appearsto m atch the style ofBA IN 'SDA V ID signature.

            The otherauthorized signerwasA ngela Sherea Perrim an-W right. The investigation has
     revealed thatshe is BA IN 'Sm other.

                                            Page 12 of 17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 14 of 18




    inform ation in orderforBA IN to apply fora PPP Ioan. On oraboutM ay 2I,2020,Bostic senta

    text m essage to BA IN ,w hich stated,kûsend m e your em ail I will send the intake sheet.'' ln

    response,BAIN sentBostictheemailaddressiibrowpalacegs4@gmail.com.'' Subsequently,on
    oraboutMay 21,2020,BosticemailedBAIN atkkbrowpalacegs4@gmail.com''anintakesheet.
    A sexplained above,the intake form s contained fields forthe information needed to fabricate the

    docum ents and filloutother aspects of the PPP application:identifying inform ation about the

    ow nerand com pany,asw ellasbank accountinform ation forreceiving the loan. A section atthe

    end m arked EûBELOW IS OFFICE U SE ON LY'' included blank fields for the ûçN um ber of

    Em ployees,''ûtM onthly PayrollExpense,''and CCSBA Loan Pre-ApprovalA m ount.''

                   On     or    about    M ay           2020,    BA IN ,    using    em ail   address

    'ibrowpalacegs4@ gmail.com,''sentBostic an iûapplication''and a February bank statement.
     Subsequently,on oraboutM ay 23,2020,Bostic forw arded these docum entsto CH S 2.

                   A review of the text m essages betw een BA IN and Bostic show that BA IN was

     considering using BA IN 'S m other's int-
                                             orm ation to apply forthe PPP loan because BA IN was

     concerned aboutBA IN 'Screditscore. On oraboutM ay 22,2020,BA IN senta textmessage to

     Bostic thatstated,illfthey go by creditIm ay have to change the nam e to m y m om s because m y

     Equifax w on'tm ove.'' Bostic replied,iicreditdoesn'tm atter M y hom e creditw as in the 300s.''

     BA IN then responded,kûs'ly shitis 730 butm y Equifax is fucked.600.'' Bostic replied to BA IN ,

     Ki-rhey don'tcheck credit,''to which BA IN responded,Sio k cool.''

                   A review of the text m essages between BA IN and Bostic also show that they

     discussed the arrestofan individualaccused ofcom m itting fraud in connection w ith a PPP loan.

     On oraboutM ay 24,2020,the day after BA IN applied forthe M BS PPP Ioan,Bostic sentBAIN

     a link to anew sarticle thatdiscussed the arrestofan Atlanta reality TV staraccused ofcom m itting



                                                Page 13 of 17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 15 of 18




    fraud inconnectionwithaPPP loan(alittleover$2million)thatheobtained inthenameofhis
    com pany. BA IN replied,i;Ok.'' Bostic then senta textm essage to BAIN that stated, 'çl-his is

    buddy whathe did and the am ountw asa huge red tlag.''

                   BAIN and Bostic also discussed,via textm essages,the 25% kickback paym entto

    CHS 2. On or aboutJune 24,2020,aftcrBostic had received the PPP loan proceeds, Bostic

    forw arded to BA IN a textm essagethatCHS 2 had sentBostic. The textm essageread asfollows:

    èiloay lheard back from blue vine they said they approved herand thatthe funds are hersto use.

    Tellherm ake sure the fundsare available before she triesto use itTellherto send usour25% lol

    Butshe isok to use Ihave the forgivenesspaperwork and lAm getting itready fordistribution for

    everyone to sign do Ican work on itforthem .'' Subsequently,on oraboutJune 25,2020,Bostic

    sent BA IN the w ire instructions for the kickback paym ent to CHS 2. The w ire instructions

    included CHS 2's bank nam e, com pany nam e, hom e address, account num ber, and routing

    num ber. BA IN w as supposed to follow these instructions in orderto w ire approxim ately 25% of

    M BS'S PPP loan to an account CHS 2 controlled at Bank 5. Bostic then sent a follow -up text

    message to BA IN thatstated,%ûH? said to putin the notes remodeling forthe salon.''

                   BA IN 'Sbank records confirm ed thatBA IN follow ed these instructions and wired

    partofthe kickback paym entto CHS 2.A review ofBA IN 'Sbank recordsshowed thaton orabout

    June25,2020,BAIN wired approximately $28,800 to CHS 2.BAIN wired thismoney from her
    Bank 4 *7820 accountto an accountcontrolled by CHS 2 atBank 5. The m em o line forthe w ire

    indicated itwas forkkF'orM icroblading Brow Studio/rem odeling salon.'' However,CH S 2 did not

    perform oragree to perform any business upgrading servicesfor BA IN .

                    Subsequently,BA IN senta confirmation textto Bosticthatstated,itl-ley boo,Isent

    28,800.55 Bostic replied,ttOk,''and then w rote,ûEl-le said u can do the restin cash,''to which BA IN




                                               Page 14 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 16 of 18




    replied,ikok that'sthe plans.''

           39.     A review of BA IN 'S bank records show that after BA IN received the PPP loan

    proceeds,BA IN m ade substantialpaym entsto herselfand to otherindividualsthatpurportedto be

    forpayrollexpenses.Forexample,onoraboutJune30,2020,BAIN wired herself$48,600.The
    m em o line forthisw ire indicated itwas forbdback pay wages.'' On oraboutJuly 8,2020,BAIN

    wired $50,000 to herboyfriend. The memo line forthis wire indicated itwasto ictake care of

    payroll.'' On oraboutJuly 9,2020,BAIN'Sboyfriend received an additionalpaymentof$2,500
    from M BS viaZelle fordtw ages.'' On oraboutOctober5,2020,Iinterviewed BA IN regarding her

    PPP loan forM BS. This interview w as consensual. Am ong otherthings,BA IN stated thatthis

    individualw asherboyfriend.BA IN initially said thatM BS did nothave m ore than 16 em ployees

    atanyonetime(incontrasttothe21employeesclaimedonthePPP Ioanapplication,asdescribed
    above). Afterfurtherquestioning,BA IN could notprovidenamesofemployeesandfurthersaid
    the em ployees cam e and wentfrequently. She also claim ed thatM BS had roughly eightornine

    em ployees in February 2020,and thatithad zero orvery few em ployees in M arch 2020,butshe

    could notrecallthe exactnumber.

           40.     OnoraboutJuly 10,2020,BAIN wroteherselfacheckintheamountof$8,500for

    %ûwages.'' From on or aboutJune 26,2020,through on or about August 14,2020,BA IN wrote

    -kwages''and ûlpayroll''checks totaling approximately $77,020 and made payable to different
    individuals,including herself.Forexample,onoraboutJuly 3,2020,BAIN wrotea$3,000 check

    to an individual and the m em o line indicated it was for bipayroll/wages.'' l interviewed this

    individual,w ho stated thathe/she did notknow BA IN orM BS;thathe/she has neverw orked for

    BA IN orM BS;and thathe/shereceived thischeck from a friend who asked him/herto please cash




                                            Page 15 of 17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 17 of 18




    the check.

                  On oraboutJuly 31,2020,BAIN wrote a$5,250 check to anotherindividualand
    the mem o Iine indicated itw asfor:lwages/payroll.'' linterviewed thisindividual,who stated that

    he/she did notknow BA IN or M BS;that he/she has never worked for BAIN or M BS;and that

    he/she received this check from someonc else in orderto help w ith his/her schoolpaym ent. A

    review of BA IN 'S bank records does not show that BA IN personally received or paid these

    am ounts of w ages prior to the date w hen she obtained the PPP loan. Further,as previously

    described,IRS recordsshow thatM BS did not, in fact,t5le any Form s 94 1forany quarterof20l9

    orthe firstquarterof2020,and Florida Departm entof Revenue records show thatM BS did not

    reportany w ages oremployeesforthatsam e period.

           42.    BAIN 'Sbank recordsalso show thatBA IN m ade substantialpaym entsto M BS and

    failed to use this m oney on business-related orpayroll-related expensesforM BS. Forexam ple,

    on oraboutJuly 13,2020,shetransferred approximately $65,000 from Bank4 *7820 accountto
    anotherbankaccountinthenameofM BS.Subsequently,approximately $53,503waswithdrawn

    from thisother M BS accountand a cashier'scheck for$8,000 wasm ade payable to M idtown
    Lounge 55, a bar and Iounge in M iam i, Florida. Law enforcem ent agents interviewed the

    individualfam iliarwith the $8,000 cashier'scheck,and this individualstated thatBAIN paid
    her/him thism oney in orderto purchase M idtow n Lounge 55.




                                            Page 16 of17
Case 0:21-mj-06152-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 18 of 18




                                           CON CLUSIO N
             43.   Based on the fol'
                                   going, Il-
                                            espectfully subm itthatthere isprobable cause to believe
      thatYASHICA SHEREA BA IN comlnitted theTal'
                                                getO ffenses, fi'
                                                                om on oraboutM ay 22        ,   2020,
      to atleaston oraboutAugust !4, 2020,inthe Southern DistrictofFlorida, and elsewhere.

            FURTHER YO UR AFFIA NT SAYETH NAUG IIT .




                                                                                   .
                                                                                    0..*
                                                                                       .
                                                                                       *- , H,
                                                                                             - >
                                                      Beatriz Feito
                                                      SpecialAgent
                                                      IRS-CI



     Attested to by the applicantin accordance
     with the requirelnentsj
                           g'.ed.R.Crim .P.4,1
     by telephone,on this 11 ay ofM arch, 202I,
                        .

     at120rtLauderdale,Florida.




     HONORABLE PAV ICK M.HUNT
     UN ITED STATES M AGISTRATE JUDGE




                                          Page 17 of17
